Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 08/20/2021 has been considered.
Claims 16 and 19-21 are amended. Claims 16-33 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 17-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0110014 to Aoshika et al., in view of U.S. Patent Application Publication No. 2015/0356541 to Hasegawa et al., and further in view of U.S. Patent Application Publication No. 2017/0168764 to Kawamori.
With regard to claims 16, 20, and 21, Aoshika discloses a non-transitory computer-readable recording medium storing a program for causing a computer of a mobile terminal to execute processing comprising: 
communication processing of communicating with a sales data processing device through a short-distance wireless communication channel (Fig. 2, Fig. 7 and Fig. 10, paragraphs  6 and 116, the monitoring apparatus 30 of the present embodiment carries out reception management of the consumption component information sent from the POS terminal 11, 12, reception and transmission of the test data report from the POS terminal 11, 12, and management of the location information (location information) of the POS terminal 11, 12. According to the remote monitoring system, each of the POS terminals is connected to a monitoring apparatus by way of a public wiring network, WAN (Wide Area Network)/LAN (Local Area Network) or the like. Examiner notes that it's obvious to communicating the remote monitoring systems with multiple POS terminals thru a wireless communication channel); 

information acquisition processing of acquiring, by the communication processing and in response to the selection of the shop selected in the acceptance processing as a target of the information acquisition processing, (i) a shop identification image by a sales data processing device installed in the shop selected in the acceptance processing (Fig. 2, Fig. 7-10, paragraphs 6, 126, and 167-169, the system arrangement change updating unit (location change updating unit) 38 actually updates the location information file 101 in accordance with instruction provided from the pooled information screen forming unit 37 or the location managing unit 34, and also updates dynamically the location management screen displayed on the display unit 40 in accordance with the location information (system arrangement information) containing the information of introduction, movement or removal of the POS terminal, approved by the manager Examiner notes that after the system change updating selection/approval is selected from among shop 21 and shop 22, the location management screen displayed on the display unit is updated in response to the system change updating selection, which is considered as "accepting a selection of a shop from among a plurality of selectable shops; and information acquisition processing of acquiring... and in response to the selection of the shop selected in the acceptance processing as a target of the information acquisition processing. A POS terminal icon 164 is displayed in the location POS terminal icons 162, 163, 164 are considered as “model information”); and
display control processing of causing a display to display an apparatus information and an apparatus image of the sales data processing device included in the model information acquired in the information acquisition processing, such that the apparatus information and the apparatus image are juxtaposed with the shop identification image (Fig. 9 and 10, paragraphs 167-169, Examiner notes that POS terminal icons 162, 163, 164 are displayed in the location information displaying screen, which can be considered as “displaying the model information including an apparatus image of the sales data processing device”. Examiner notes that POS terminal 11 information associated with an apparatus image 164 can be considered as “the apparatus information”. Examiner notes that Firm A, shop 21 and shop 21 identification logos, POS terminal icons, and POS terminal 11 information are displayed together, which is considered as “the apparatus information and the apparatus image are juxtaposed with the shop identification image”),
and wherein the apparatus image is an image indicating an appearance of the sales data processing device  (Fig. 6-7, Fig. 10, paragraphs 52, 55, 59, 159, and 168, the object apparatus may be a point of sales (POS) terminal installed in each of a 
However, Aoshika does not disclose a shop identification image that is printed on a receipt, wherein the shop identification image is a shop name stamp that uniquely identifies the shop in which the sales data processing device is installed; and the apparatus information includes a model name; wherein the short-distance wireless communication channel is one of a Bluetooth Low Energy channel and a Wi-Fi channel.
However, Hasegawa teaches a shop identification image that is printed on a receipt, wherein the shop identification image is a shop name stamp that uniquely identifies the shop in which the sales data processing device is installed (The receipt information also includes a company code (company name) D3 of a company which operates a store, a store code (store name) D4. The return electronic receipt information G2 has a similar layout or similar details to a paper receipt. On the display unit 73, purchased merchandise a, may be selected using a cursor following an input on 72. In FIG. 16, the return electronic receipt information G2 includes, for example, a store name logo region G21 for displaying a logo of a store name, a banner display region G22 for displaying an advertisement, and the like. According to definition, a logo is a graphic mark, emblem, symbol, or stylized name used to identify a company, organization, product, or brand. Examiner notes that store name logo can be considered as “a shop name stamp that uniquely identifies the shop”, Fig. 8, Fig. 16, paragraphs 81-82, 126, and 175); wherein the short-distance wireless communication channel is one of a Bluetooth Low Energy channel and a Wi-Fi channel (the POS terminal 1 outputs the generated electronic receipt information to the portable terminal 7, which is connected through the network N1 in the store P1 or a near field wireless communication unit. The POS terminal 1 and the portable terminal 7 may each include a near field wireless communication unit that performs near field wireless communication, such as a near field communication (NFC) and Bluetooth (registered trademark), and the member code and the like may be transmitted using the near field wireless communication, paragraphs 176 and 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Aoshika to include, a shop identification image that is printed on a receipt, wherein the shop identification image is a shop name stamp that uniquely identifies the shop in which the sales data processing device is installed; wherein the short-distance wireless communication channel is one of a Bluetooth Low Energy channel and a Wi-Fi channel, as taught in Hasegawa, in order to reduce the time necessary to carry out settlement processing for the purchase transaction (Hasegawa, paragraph 4).
displayed basic information related to the POS terminal 9 of the control device identifier input by the maintenance technician. In the example in FIG. 17, the basic information related to the POS terminal 9 includes information indicating the model of POS terminal 9, information indicating the version of firmware installed on the POS terminal 9, and information indicating the name of the store where the POS terminal 9 is located. Examiner notes that basic information related to the POS terminal such as model number:TT-1111 is acquired and displayed with other information, such as store name, which is considered as “the apparatus information includes a model name”, Fig. 16 and 17, paragraphs 209, 316, and 321).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the apparatus information includes a model name, as taught in Kawamori, in order to control the control device to run a specific process at a specific time (Kawamori, paragraph 6).
With regard to claim 17, Aoshika discloses in the display control processing, the display is caused to display the apparatus image based on the model information acquired by the information acquisition processing (Fig. 9 and 10, paragraphs 167-169).  
With regard to claim 18, Aoshika discloses in the display control processing, during execution of a task including a series of data communication with the sales data 
With regard to claim 19, Aoshika discloses a non-transitory computer-readable recording medium storing a program for causing a computer of a mobile terminal to execute processing comprising: 
communication processing of communicating with a sales data processing device through a short-distance wireless communication channel (Fig. 2, Fig. 7 and Fig. 10, paragraphs  6 and 116); 
acceptance processing of accepting a selection of a shop from among a plurality of selectable shops (Fig. 9, paragraphs 167 and 169); and 
display control processing of acquiring, by the communication processing and in response to the selection of the shop selected in the acceptance processing as a target of the information acquisition processing, a shop identification image by a sales data processing device installed in the shop selected in the acceptance processing, and causing a display to display the shop identification image so as to be juxtaposed with an apparatus image, the apparatus image depicting an appearance of the sales data processing device installed in the shop selected in the acceptance processing (Fig. 2, Fig. 7-10, paragraphs 6, 126, and 167-169).
wherein the shop identification image is a shop name stamp that uniquely identifies the shop in which the sales data processing device is installed; and wherein, in the acceptance processing, a switching selection of sales data processing devices is further accepted, and in the display control processing, in a case in which the switching selection has been accepted in the acceptance processing and a model of the sales data processing device after the switching selection differs from a model of the sales data processing device before the switching selection, the apparatus image is switched, and is displayed on the display; wherein the short-distance wireless communication channel is one of a Bluetooth Low Energy channel and a Wi-Fi channel.
However, Hasegawa teaches a shop identification image that is printed on a receipt, wherein the shop identification image is a shop name stamp that uniquely identifies the shop in which the sales data processing device is installed (The receipt information also includes a company code (company name) D3 of a company which operates a store, a store code (store name) D4, Fig. 8, Fig. 16, paragraphs 81-82, 126, and 175); wherein the short-distance wireless communication channel is one of a Bluetooth Low Energy channel and a Wi-Fi channel (paragraphs 176 and 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Aoshika to include, a shop identification image that is printed on a receipt, wherein the shop identification image is a shop name stamp that uniquely identifies the shop in which the sales data processing device is installed; wherein the short-distance wireless communication channel is one of a Bluetooth Low Energy channel and a Wi-Fi channel, as taught in Hasegawa, in order to reduce the 
However, Kawamori teaches in the acceptance processing, a switching selection of sales data processing devices is further accepted, and wherein, in the display control processing, in a case in which the switching selection has been accepted in the acceptance processing and a model of the sales data processing device after the switching selection differs from a model of the sales data processing device before the switching selection, the apparatus image is switched, and is displayed on the display (determine the POS terminals 9 in a specific area of the store, and present a list of the control device identifiers of those POS terminals 9 so that the user can select one control device identifier from the list, is also possible. As shown in FIG. 16, control device identifier input screen G161 has an input field R161 for inputting a control device identifier. On lines A171 are displayed basic information related to the POS terminal 9 of the control device identifier input by the maintenance technician. In the example in FIG. 17, the basic information related to the POS terminal 9 includes information indicating the model of POS terminal 9, information indicating the version of firmware installed on the POS terminal 9, Fig. 16 and 17. The technician can switch selection of control device identifiers from the list, the model related to the POS terminal of the control device identifier cab ne displayed. It’s obvious that model number displayed can be different or remain the same based on actual model number of POS terminals selected, Fig. 11 and Fig. 17, paragraphs 209, 316, and 321).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, in  (Kawamori, paragraph 6).
With regard to claims 22, 25, 28, and 31, Aoshika discloses in the display control processing, the display is caused to display the apparatus image at a position offset in one of right and left directions from a center of the display, and wherein the apparatus image is an image depicting an oblique view of the sales data processing device in which the sales data processing device is oriented toward the other of the right and left directions (Fig. 9 and 10, paragraphs 167-169).  
With regard to claims 23, 26, 29, and 32, Aoshika discloses in the display control processing, the display is caused to display the shop identification image at a position offset toward the other of the right and left directions from the center of the display (Fig. 9 and 10, paragraphs 167-169).  
With regard to claims 24, 27, 30, and 33, Aoshika discloses in the display control processing, the display is caused to display the shop identification image at a position more towards an upper side of the display than a position at which the apparatus image is displayed (Fig. 9 and 10, paragraphs 167-169).  

Response to Arguments
Applicants' arguments filed on 08/20/2021 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose wherein the shop identification image is a shop name stamp that uniquely identifies the shop in which the sales data processing device is installed”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARIEL J YU/Primary Examiner, Art Unit 3687